     Case 2:21-cv-00891-JAT--MTM Document 5 Filed 05/25/21 Page 1 of 3




 1   WO                                                                                     ASH

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Raymond Moody,                                   No. CV 21-00891-PHX-JAT (MTM)
10                         Plaintiff,
11    v.                                               ORDER
12
      Arizona Department of Corrections, et
13    al.,
14
                           Defendants.
15
16
17          On May 12, 2021, Plaintiff Raymond Moody, who is confined in the Arizona State

18   Prison Complex-Eyman, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983

19   (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc. 2). Pursuant to 28 U.S.C.

20   § 1915(g), the Court will deny the Application to Proceed and will dismiss the Complaint

21   and this action without prejudice.

22   I.      Dismissal Pursuant to 28 U.S.C. § 1915(g)

23          A prisoner may not bring a civil action or appeal a civil judgment in forma pauperis

24   (“IFP”) if:
                   the prisoner has, on 3 or more prior occasions, while
25                 incarcerated or detained in any facility, brought an action or
26                 appeal in a court of the United States that was dismissed on the
                   grounds that it is frivolous, malicious, or fails to state a claim
27                 upon which relief may be granted, unless the prisoner is under
28                 imminent danger of serious physical injury.
     Case 2:21-cv-00891-JAT--MTM Document 5 Filed 05/25/21 Page 2 of 3




 1   28 U.S.C. § 1915(g).
 2          “[Section] 1915(g) should be used to deny a prisoner’s IFP status only when, after
 3   careful evaluation of the order dismissing an action, and other relevant information, the
 4   district court determines that the action was dismissed because it was frivolous, malicious
 5   or failed to state a claim.” Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). “In
 6   some instances, the district court docket records may be sufficient to show that a prior
 7   dismissal satisfies at least one of the criteria under § 1915(g) and therefore counts as a
 8   strike.” Id. at 1120.
 9          Three of Plaintiff’s prior actions or appeals qualify as “strikes” under § 1915(g):
10                 (1)       Moody v. Phoenix Police Department, CV 14-00604-PHX-
                             NVW (LOA) (June 13, 2014 Judgment and Order dismissing
11
                             the Second Amended Complaint for failure to state a claim);
12
                   (2)       Moody v. Arizona Department of Corrections (Medical), CV
13                           16-01654-PHX-NVW (JZB) (June 2, 2016 Order dismissing
14                           the Complaint for failure to state a claim, with leave to amend,
                             and July 18, 2016 Judgment for failure to file amended
15                           complaint); and
16                 (3)       Moody v. Arizona Department of Corrections (Mental
17                           Health), CV 16-01870-PHX-NVW (JZB) (August 4, 2016
                             Judgment and Order dismissing the First Amended Complaint for
18                           failure to state a claim).
19          Therefore, Plaintiff may not bring a civil action without complete prepayment of the
20   $350.00 filing fee and $50.00 administrative fee unless he is in imminent danger of serious
21   physical injury. 28 U.S.C. § 1915(g).
22   II.    Imminent Danger
23          To meet the “imminent danger” requirement, the “threat or prison condition [must
24   be] real and proximate,” Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003) (quoting
25   Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002)), and the allegations must be “specific
26   or credible.” Kinnell v. Graves, 265 F.3d 1125, 1128 (10th Cir. 2001). “[T]he exception
27   applies if the complaint makes a plausible allegation that the prisoner faced ‘imminent
28   danger of serious physical injury’ at the time of filing.” Andrews v. Cervantes, 493 F.3d


                                                   -2-
     Case 2:21-cv-00891-JAT--MTM Document 5 Filed 05/25/21 Page 3 of 3




 1   1047, 1055 (9th Cir. 2007) (quoting § 1915(g)). Moreover, although a court considering a
 2   motion to proceed in forma pauperis, “should not attempt to evaluate the seriousness of a
 3   plaintiff’s claims[, . . . ] it has never been the rule that courts must blindly accept a
 4   prisoner’s allegations of imminent danger.” Taylor v. Watkins, 623 F.3d 483, 485 (7th Cir.
 5   2010).
 6            “[T]he availability of the [imminent danger] exception turns on the conditions a
 7   prisoner faced at the time the complaint was filed, not some earlier or later time.” Andrews,
 8   493 F.3d at 1053. Claims concerning an “imminent danger of serious physical injury”
 9   cannot be triggered solely by complaints of past abuse. See Ashley v. Dilworth, 147 F.3d
10   715, 717 (8th Cir. 1998); Luedtke v. Bertrand, 32 F. Supp. 2d 1074, 1077 (E.D. Wis. 1999).
11            Plaintiff alleges that he is not allowed to take recreation. This allegation does not
12   show that Plaintiff is in imminent danger of serious physical injury. Thus, the Court will
13   deny Plaintiff’s Application to Proceed In Forma Pauperis and will dismiss Plaintiff’s
14   Complaint and this action, without prejudice, pursuant to § 1915(g). If Plaintiff wishes to
15   reassert these claims in the future, he must prepay the entire $402.00 filing and
16   administrative fees when he files his action.
17   IT IS ORDERED:
18            (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is denied.
19            (2)    Plaintiff’s Complaint (Doc. 1) and this action are dismissed without
20   prejudice, pursuant to 28 U.S.C. § 1915(g). If Plaintiff wishes to reassert these claims in
21   the future, he must prepay the entire $400.00 filing and administrative fees when he files
22   his action.
23            (3)    The Clerk of Court must enter judgment accordingly and close this case.
24            Dated this 25th day of May, 2021.
25
26
27
28



                                                  -3-
